                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

   ARIEL R. MARSHALL,                                  §
                                                       §
            Plaintiff,                                 §
                                                       §
   v.                                                  §   Civil Action No. 3:19-CV-02984-X
                                                       §
   SWIFT TRANSPORTATION                                §
   SERVICES LLC, et. al.,                              §
                                                       §
            Defendants.                                §
                                                       §

                         MEMORANDUM OPINION AND ORDER

        Plaintiff Ariel Marshall moves to effect substitute service on defendant Novella

Webb [Doc. No. 4]. The Court grants the motion. 1

                                                   I.

        Marshall initially filed this suit in state court against Webb alleging Webb

injured Marshall in an automobile collision through her negligent driving. Marshall

brought Swift Transportation Services LLC (“Swift Transportation”) as a defendant

under the theory of respondeat superior. Swift Transportation subsequently removed

the case to this Court on December 18, 2019 [Doc. No. 1]. Through a process server,

Marshall has attempted six times to personally serve Webb at her North 5th Street 2



        1 Under Section 205(a)(5) of the E-Government Act of 2002 and the definition of “written

opinion” adopted by the Judicial Conference of the United States, this is a “written opinion[ ] issued
by the court” because it “sets forth a reasoned explanation for [the] court’s decision.” It has been
written, however, primarily for the parties, to decide issues presented in this case, and not for
publication in an official reporter, and should be understood accordingly.
        2 To address the privacy concerns associated with disclosing residence addresses, the Court
will refer to addresses by street name without listing the specific address and city. See Fed. R. Civ. P.

                                                   1
residence: on November 28, 2019, at 10:23 a.m.; November 30, 2019, at 7:20 p.m.;

December 1, 2019, at 3:08 p.m., December 4, 2019, at 7:56 a.m., December 7, 2019, at

8:29 p.m., and on December 10, 2019, at 3:59 p.m.

        Marshall’s motion to effect substitute service is supported by the affidavits of

Geoffrey Hiner and Vincent Sammataro. Hiner’s affidavit states that he confirmed

with the U.S. Postmaster in the area where Webb was believed to be residing that

Webb is currently receiving mail at the North 5th Street residence. Hiner attaches

the U.S. Postmaster’s confirmation to his affidavit. Sammataro’s affidavit details

Marshall’s attempts to serve Webb at the North 5th Street residence. Sammataro

claims that he attempted to serve Webb on six different days at different times of day

(described above).

                                                   II.

        Marshall moves to effect substitute service on Webb. It asks the Court to allow

it to serve Webb by leaving the summons and complaint with anyone over sixteen

(16) years of age at the North 5th Street residence or by affixing the summons and

complaint to the front door or gate of the residence. Federal Rule of Civil Procedure

4(e)(1) provides that service can be made by “following state law for serving a

summons in an action brought in courts of general jurisdiction in the state where the

district court is located or where service is made[.]” Texas law provides that when

personal service has been unsuccessful,



5.2(e)(1) (permitting court to require redaction of information not specifically listed in Rule 5.2(a)(1)–
(4)).



                                                    2
             [u]pon motion supported by affidavit stating the location of
             the defendant’s usual place of business or usual place of
             abode or other place where the defendant can probably be
             found and stating specifically the facts showing that
             service has been attempted . . . but has not been successful,
             the court may authorize service (1) by leaving a true copy
             of the citation, with a copy of the petition attached, with
             anyone over sixteen years of age at the location specified in
             such affidavit, or (2) in any other manner that the affidavit
             or other evidence before the court shows will be reasonably
             effective to give the defendant notice of the suit.

TEX. R. CIV. P. 106(b). In this case, “service has been attempted but has not been

successful.” Marshall’s multiple attempts through a process server to serve Webb at

her residence address support the reasonable inference that any further attempts will

also be unsuccessful.

      Accordingly, the Court GRANTS Marshall’s motion for substitute service on

defendant Webb as set forth in this memorandum opinion and order.



      IT IS SO ORDERED this 18th day of February, 2020.




                                               _________________________________
                                               BRANTLEY STARR
                                               UNITED STATES DISTRICT JUDGE




                                          3
